Citation Nr: 1823252	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to December 1992, to include service in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his August 2013 VA Form 9, the Veteran requested a Board hearing, which was scheduled in January 2014.  The Veteran did not appear for the hearing but it appears he was incarcerated and he subsequently requested that his hearing be rescheduled.  The Veteran was not afforded a rescheduled hearing but, given the full grant of benefits in this decision, the Board finds no prejudice to the Veteran in this regard.  


FINDING OF FACT

The most competent, credible, and probative evidence reflects that the Veteran's fatigue represents a qualifying chronic disability resulting from undiagnosed illness due to his service in Southwest Asia.


CONCLUSION OF LAW

The criteria to establish service connection for fatigue are met. 38 U.S.C. §§ 1110, 1117, 1154 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1).  The Veteran has been awarded the Southwest Asia service medal and the Kuwait liberation medal.  Therefore, he is considered a Persian Gulf War Veteran.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4).

The Veteran's service treatment records (STRs) do not contain any complaints or treatment for fatigue; however, the Veteran has asserted that his fatigue began during service.  See April 2011 VA Form 21-526, Veterans Application for Compensation or Pension.  

Post-service treatment records reflect that the Veteran has reported having fatigue, including as a result of medication he takes for his psychiatric disability and when seeking treatment for sleep apnea.  See e.g., VA treatment records dated June and July 2012, September 2013, February 2016, and November 2017.  Notably, while the Veteran has endorsed having fatigue, clinicians have not definitively attributed his fatigue to any particular disability or diagnosis.  

The Veteran was afforded a VA examination in October 2017 to determine the likely etiology of his fatigue.  The VA examiner noted the Veteran suffers from generalized, debilitating fatigue with weakness, which started in service, has continued since service, and has persisted for six months or longer.  The VA examiner stated that the Veteran does not have chronic fatigue syndrome but stated that his fatigue falls under the definition of an undiagnosed illness that was at least as likely as not incurred in service.  The VA examiner explained that the Veteran has had a negative rheumatology workup and that his fatigue is of an unknown cause.  He further noted that based upon review of the record, verbal history from the Veteran, and physical examination, the exposures and types of activities he performed during service would most likely result in his fatigue.  

The October 2017 VA opinion is considered the most competent, credible, and probative evidence of record regarding the likely etiology of the Veteran's fatigue and there is no opposing medical opinion or evidence of record which shows the Veteran's fatigue was not caused by his service in Southwest Asia, a supervening event or condition, or due to his own willful misconduct.  38 C.F.R. § 3.317 (c).  

Therefore, based on the foregoing, the Board finds service connection for fatigue, as due to an undiagnosed illness, is granted.  


ORDER

Service connection for fatigue, as due to an undiagnosed illness, is granted.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


